Citation Nr: 1100246	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-36 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim for service connection for posttraumatic stress disorder 
(PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1995 to January 
2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2007, a statement of the case 
was issued in September 2008, and a substantive appeal was 
received in November 2008.

The issue of service connection for PTSD, on its merits, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in September 2002 
and informed the Veteran of its decision at the time.  The 
Veteran did not appeal.

2.  Since then, evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim has been received. 


CONCLUSIONS OF LAW

1.  The September 2002 RO decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  The criteria to reopen the claim for service connection for 
PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that service connection is warranted for PTSD 
and appeals the January 2007 RO decision denying service 
connection for the same.  She argues that she has PTSD due to 
sexual assault in service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(2010).

The RO denied service connection for PTSD in September 2002 and 
again in November 2002.  The Veteran had been seen 
psychiatrically in service, but there was a VA psychiatric 
examination in August 2002 which diagnosed substance induced mood 
disorder and borderline personality.  At that time, the RO found 
that the Veteran did not have PTSD or a link shown between it and 
service.  The Veteran did not appeal the September 2002 RO 
decision and it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting new 
and material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

For the purpose of determining if evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

If the RO improperly reopens a claim but denies it and the 
Veteran then appeals the denial to the Board, the proper course 
for the Board to take would be to hold that new and material 
evidence has not been received to reopen it.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (held that pursuant to 38 U.S.C.A. §§ 5108 
and 7104(b), Board has a legal duty to consider the new and 
material issue regardless of the RO's actions.  If the Board 
adjudicates the claim on its merits without resolving the new and 
material evidence issue, its actions violate its statutory 
mandate.  Similarly, once the Board finds that there is no new 
and material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case.  Furthermore, the 
appellant is not prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question involves 
the same matter as the RO's merits determination.)  

The Veteran applied to reopen her claim in November 2005.  For 
evidence to be new and material evidence based on the 
circumstances of this case, it would have to show PTSD currently, 
a documented service stressor, or a relationship between the 
current PTSD and a documented service stressor.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (new and material evidence must 
make up for evidentiary deficiency previously existing).  New and 
material evidence has been received.  VA medical records contain 
current diagnoses of PTSD, including in March 2006.  A June 2006 
letter from a VA physician indicates that the consensus is that 
the Veteran has PTSD which is directly related to her assault in 
service.  Accordingly, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  Prior to a 
final decision on this claim, however, additional development 
indicated in the REMAND section below is required.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD is reopened.  To this extent only, 
the appeal is granted.


REMAND

The Veteran claims that she has PTSD due to in-service sexual 
assault occurring in service off base in Sasebo, Japan on April 
14, 2000.  

The provisions of 38 C.F.R. § 3.304(f) (2010) indicate that VA 
will not deny a claim for service connection for PTSD that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  They also indicate that VA may submit 
any evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  The Veteran has not been 
provided with the above notice required by 38 C.F.R. § 3.304(f), 
and so remand for this is required.  Additionally, since it is 
unclear whether the Veteran has PTSD (other medical records 
diagnose other psychiatric disorders), and whether an in-service 
stressor occurred, a VA examination will be conducted.  
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Beforehand, however, any additional medical records of 
psychiatric treatment the Veteran has received since November 
2006, the date of the most recent treatment record, should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
VCAA notice on her claim of service 
connection for PTSD based on an in-service 
personal assault.  This notice letter 
should be issued in accordance with 
current M21-MR guidance on appropriate 
development for PTSD personal assault 
cases.  See VA Adjudication Manual M21-MR, 
Part IV, subpart ii, Chapter 1, Section 
D17.

2.  Make arrangements to obtain any 
additional medical records of psychiatric 
treatment the Veteran has received since 
November 2006.  

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
necessary special studies or tests, 
including psychological testing if 
indicated, are to be accomplished.  

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV.

If the examiner diagnoses PTSD, he or she 
is to provide an opinion as to whether 
evidence dated contemporaneous to service 
shows any indication that a personal 
assault occurred in service.  Do the 
service treatment records or service 
personnel records show behavior consistent 
with the aftermath of an assault in 
service?

The examiner must express an opinion as to 
whether PTSD had its onset during service 
or can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, readjudicate the Veteran's 
pending claim in light of the expanded 
record.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


